I do not believe there was "sufficient cause shown" within sec. 247.37 (2), Stats., for vacating the judgment of divorce.  Generally speaking, a decree ought not to be set aside except upon a showing of grounds which would indicate that it should not have been granted in the first instance.  There is at least one exception to that rule and there may be others.  Such an exception would exist if the parties were to become reconciled after the decree.  However, there is no basis for an exception in the present case. No question exists but that the divorce was properly granted in the first instance.  It seems illogical for the trial court to vacate the decree and reinstate the marriage relation on the ground that reconciliation has become impossible.
I am authorized to say that Mr. Justice WICKHEM concurs in this dissent.